DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Objections
Claim(s) 14-17 are objected to because of the following informalities:   	In particular, claim 14 recites “The system of claim 1”, however it should recite “The system of claim 10”, since claim 1 is a method claim and claim 10 is a system.  Appropriate correction is required. 	Claims 15-17 have the same issue due to dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   	The claim(s) 19-20 do not fall within at least one of the four categories of patent eligible subject matter because the claims are computer readable mediums, in which the specification does not exclude use of transitory mediums, see applicant’s specification: ¶0107; ¶0110.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-7 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cope et al. (“Cope”, US 2008/0211652 A1) in view of Loeb (US 7683771 B1).
 	1) Regarding claims 1 and 10,  Cope discloses a system for providing a flexible and variability-accommodating instrument cluster (abstract; ¶0006; ¶0018-21) for display on a screen in a vehicle (¶0001); the system comprising:  	at least one processor (¶0059-61; Fig. 5: processor 510);  	a memory storage device (¶0059-61; Fig. 5: memory 512) including instructions to perform a method that when executed by the at least one processor, the instructions are configured to: 	 	display the instrument cluster in a first content view of a set of content views (Fig. 9A), wherein the set of content views range from including a minimized set of content to a maximized set of content (Figs. 9A-9E); 		receive an indication of a user-selection to change the displayed first content view to a next content view (¶0077 with reference to Figs. 9A-E viewing changing display layout based on user selection. While Cope discloses that the selection is based upon user ; and  		in response, display the instrument cluster in the next content view, wherein, in the next content view, the set of content included in the displayed instrument cluster is expanded or contracted based on the selected next content view (Cope discloses, in ¶0077, that based upon user selection the respective display content layouts of Figs. 9A-E are displayed, notice that some display layout involve more displayed content (e.g., Fig. 9D displays 10 content elements and Fig. 9E displays 8 content elements). For these displayed content element examples the examiner will interpret the maximum content elements to be 10, as illustrated in Fig. 9D, and a minimal to be 8 elements, however one skilled in the art would recognize that Cope system and method may involve different displayed content value ranges. Hence based upon the user input of a particular selection the system can either contract or expand content for a specific display layout which reads on the claimed limitation). 	2) Regarding claim 2, Cope and Loeb teach wherein when the first content view or the next content view is a content view including the maximized set of content (Cope: Fig. (D), prior to displaying the maximized set of content in the instrument cluster, determining which content, from a set of available content, to include in the maximized set of content (Cope: ¶0077-79).  	3) Regarding claim 5, Cope and Loeb teach wherein displaying the instrument cluster in the first content view or expanding or contracting the set of content included in the displayed instrument cluster based on the selected next content view comprises displaying the instrument cluster in a favorites view (Cope discloses, in ¶0010; ¶0081, the concept of enabling a driver to select content element personal preferences (corresponding to a favorite view) to display content). 	4) Regarding claim 6, Cope and Loeb teach wherein displaying the instrument cluster in the favorites view comprises displaying a pre-selected set of content in a pre-selected layout, wherein the favorites view is specific to a driver of the vehicle or specific to a task associated with usage of the vehicle (Cope: ¶0081-84). 	5) Regarding claim 7, Cope and Loeb teach wherein displaying the user-selected set of content specific to the driver of the vehicle comprises determining a current driver of the vehicle from a set of drivers (Cope discloses, ¶0082; in claim 62, the concept of determining the identity of the operator. Cope further discloses, in ¶0082, enabling multiple of a vehicle to have respective stored display preferences. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to determining the operator currently operating the vehicle to determine which display preference should be displayed, with the motivation to enhance the display configuration features of the system); 	retrieving stored user-configured settings associated with the current driver, the settings including the pre-selected set of content specific to the driver (Cope: ¶0081-84); and 	including, in the favorites view, the pre-selected set of content specific to the current driver of the vehicle (Cope: ¶0084). 	6) Regarding claim 11, Cope and Loeb teach wherein when the first content view or the next content view is a content view including the maximized set of content, the system is further configured to: 	determine which content, from a set of available content, to include in the maximized set of content (Cope: ¶0077-79 with reference to Figs. 9A-E); and 	transform the instrument cluster to display the content determined for inclusion in the maximized set of content. (Cope: ¶0077-79 with reference to Figs. 9A-E). 	7) Regarding claims 14, see the objection above and the analysis of the rejection of claim 6. 	8) Regarding claim 15, see analysis of the rejection of claim 6. 	9) Regarding claim 16, see analysis of the rejection of claim 7.
Claim(s) 3, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Loeb, and in further view of Sugiyama et al. (“Sugiyama”, US 2014/0152433 A1). 	1) Regarding claim 3, as per the limitation wherein determining which content to include in the maximized set of content comprises basing a determination on a priority level and a set of layout rules. 	Loeb discloses, in Col. 4, lines  38-52, the concept of establishing priority for content to be displayed. 	Sugiyama discloses, ¶0013; ¶0101; Claim 29, the concept of assignment content priority based on area evaluation value analysis (corresponding to layout rules). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of assignment content priority based on area evaluation value analysis as taught by Sugiyama, into the system as taught by Cope and Loeb, with the motivation to enhance the displayed content configuration features of the system. 	2) Regarding claim 12, with same motivation to combine Cope, Loeb and Sugiyama as presented in the rejection of claim 3, see analysis of the rejection of claim 3. 	3) Regarding claim 19, Cope, Loeb and Sugiyama, with the same motivation to combine as presented in the rejection of claim 3, teach a computer readable storage device (Cope: Fig. 5: memory 512) including computer readable instructions (Cope: ¶0060-67), which when executed by a processing unit (Cope: Fig. 5: processor 510) are configured to provide one or a combination of: 	displaying a flexible and variability-accommodating instrument cluster on a screen in a vehicle in a first content view of a set of content views, wherein the set of content views range from including a minimized set of content to a maximized set of content arranged according to a default layout of content containers associated with a set of layout rules, and further include a favorites view comprising a pre-selected set of content in a pre-selected layout specific to a driver of the vehicle or specific to a task associated with usage of the vehicle (see analysis of the rejections of claims 1, 5-7 and 10); 	receiving an indication of a user-selection to change the displayed first content view to a next content view (see analysis of the rejections of claims 1 and 10); 	in response, displaying the instrument cluster in the next content view (see analysis of the rejections of claims 1 and 10), wherein displaying the instrument cluster in the next content view comprises: 		when the next view is the content view including the maximized set of content, determining which content, from a set of available content, to include in the maximized set of content based on a priority level and the set of layout rules (see analysis of the rejections of claims 1, 3, and 10); 	 	expanding or contracting the set of content included in the displayed instrument cluster based on the selected next content view (see analysis of the rejections of claims 1 and 10); or 	selected set of content in the pre-selected layout (Cope: ¶0009-10; ¶0076; ¶0081-83).
Claim(s) 3, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Loeb, and in further view of Toffolo et al. (“Toffolo”, US 5757268 A). 	1) Regarding claim 3, as per the limitation wherein determining which content to include in the maximized set of content comprises basing a determination on a priority level and a set of layout rules. 	Loeb discloses, in Col. 4, lines  38-52, the concept of establishing priority for content to be displayed. 	Toffolo discloses, in claim 12, the concept of changing display elements based of priority rules. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of changing display elements based of priority rules as taught by Toffolo, into the system as taught by Cope and Loeb, with the motivation to enhance the displayed content configuration features of the system. 	2) Regarding claim 12, with same motivation to combine Cope, Loeb and Toffolo as presented in the rejection of claim 3, see analysis of the rejection of claim 3. 	3) Regarding claim 19, Cope, Loeb and Toffolo, with the same motivation to combine as presented in the rejection of claim 3, teach a computer readable storage device (Cope: Fig. 5: memory 512) including computer readable instructions (Cope: ¶0060-67), which when executed by a processing unit (Cope: Fig. 5: processor 510) are configured to provide one or a combination of: 	displaying a flexible and variability-accommodating instrument cluster on a screen in a vehicle in a first content view of a set of content views, wherein the set of content views range from including a minimized set of content to a maximized set of content arranged according to a default layout of content containers associated with a set of layout rules, and further include a favorites view comprising a pre-selected set of content in a pre-selected layout specific to a driver of the vehicle or specific to a task associated with usage of the vehicle (see analysis of the rejections of claims 1, 5-7 and 10); 	receiving an indication of a user-selection to change the displayed first content view to a next content view (see analysis of the rejections of claims 1 and 10); 	in response, displaying the instrument cluster in the next content view (see analysis of the rejections of claims 1 and 10), wherein displaying the instrument cluster in the next content view comprises: 		when the next view is the content view including the maximized set of content, determining which content, from a set of available content, to include in the maximized set of content based on a priority level and the set of layout rules (see analysis of the rejections of claims 1, 3, and 10); 	 	expanding or contracting the set of content included in the displayed instrument cluster based on the selected next content view (see analysis of the rejections of claims 1 and 10); or 	selected set of content in the pre-selected layout (Cope: ¶0009-10; ¶0076; ¶0081-83).
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Loeb and Toffolo, and in further view of Tseng et al. (“Tseng”, US 2015/0310287 A1). 	1) Regarding claim 4, as per the limitation wherein displaying the instrument cluster in the first content view and displaying the instrument cluster in the second content view comprises displaying the set of content according to a default layout of content containers associated with the set of layout rules. 	According to applicant’s specification, in ¶0069 with reference to Fig. 6B, content container correspond to viewable regions of a display. 	Cope, Loeb and Toffolo discloses configuring viewable regions according display rules, see Cope Figs. 9A-E; and/or Loeb Figs. 6-7. 	Tseng discloses, in ¶0015; ¶0037; ¶0048, the concept of maintaining driver preferences and default preferences regarding respective information that is to be displayed to a driver of a vehicle.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of maintaining driver preferences and default preferences regarding respective information that is to be displayed to a driver of a vehicle as taught by Tseng, into the system as taught by Cope, Loeb and Toffolo, with the motivation to enhance the displayed content configuration features of the system. 	2) Regarding claim 13, with the same motivation to combine Cope, Loeb, Toffolo and Tseng as presented in the rejection of claim 4, see analysis of the rejection of claim 4.
Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Loeb, and in further view of Doll et al. (“Doll”, CA 2844176 A1).
 	1) Regarding claim 8, as per the limitation for each driver of the set of drivers;  	prior to displaying the instrument cluster in the favorites view, while in a parked mode, presenting, on the screen, a user interface including a plurality of containers and a set of available content from which the driver can select to include in one or more of the containers; receiving a selection of a set of content specific to the driver of the vehicle; and storing the selected set of content specific to the driver of the vehicle as user- configured settings specific to the driver. 	Doll discloses, on page 11: lines 4-22 with reference to Figs. 2 and 5, the concept of enabling a driver to configure and store display layout options to be displayed for that specific driver. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of enabling a driver to configure and store display layout options to be displayed for that specific driver as taught by Doll, into the system as taught by Cope and Loeb, with the motivation to enhance the displayed content configuration features of the system. 	2) Regarding claim 17, with the same motivation to combine Cope, Loeb and Doll as presented in the rejection of claim 8, see analysis of claim 8.
Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Loeb, and in further view of Bjoerkman et al. (“Bjoerkman”, WO 2019/117787 A1).
 	1) Regarding claim 9, Cope and Loeb teach assigning a user-selected changeable parameter associated with an instrument cluster content element to a steering wheel-based shortcut control (Loeb: Col. 7, line 63 through Col. 8, line 60; Col. 10, lines 1-21; Figs. 1-2; Figs. 9-10);  	as per the limitation receiving an indication of an actuation of the shortcut control while the vehicle is in a driving mode; and updating the displayed instrument cluster by toggling the user-selected changeable parameter. 	Cope discloses, in ¶0077 with reference to Figs. 9A-E, selecting operational modes (e.g., sport, highway, economy and normal mode for an automobile) and updating the displayed layout accordingly.  	Bjoerkman discloses, on page 14: lines 14-19, the concept of configuring a vehicle with a steering wheel drive mode selector. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to the concept of configuring a vehicle with a steering wheel drive mode selector as taught by Bjoerkman, into the system as taught by Cope and Loeb select the operation modes as taught by Cope, with the motivation to enhance the displayed content configuration features of the system. 	2) Regarding claim 18, with the same motivation to combine Cope, Loeb and Bjoerkman, as presented in the rejection of claim 9, see analysis of the rejection of claim 9. 	
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Loeb and Sugiyama, and in further view of Bjoerkman. 	1) Regarding claim 20, with the consideration of combining the teachings by Bjoerkman with same motivation to combine Bjoerkman as presented in the rejection of claim 9, see analysis of the rejection of claim 9.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Loeb and Toffolo, and in further view of Bjoerkman. 	1) Regarding claim 20, with the consideration of combining the teachings by Bjoerkman with same motivation to combine Bjoerkman as presented in the rejection of claim 9, see analysis of the rejection of claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20210173532 A1; US 20170334500 A1; US 6667726 B1; US 9616751 B2; US 20170334500 A1, user configurable vehicle display system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684